Matter of Spector (2014 NY Slip Op 05437)
Matter of Spector
2014 NY Slip Op 05437
Decided on July 23, 2014
Appellate Division, Second Department
Per Curiam.
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
JEFFREY A. COHEN, JJ.


2013-01978

[*1]In the Matter of Neal Stuart Spector, a suspended attorney. Grievance Committee for the Tenth Judicial District, petitioner; Neal Stuart Spector, respondent. (Attorney Registration No. 1937424) 
DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Tenth Judicial District. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on July 30, 1984.
Robert A. Green, Hauppauge, N.Y. (Nancy B. Gabriel of counsel), for petitioner.
PER CURIAM.


OPINION & ORDER
By decision and order on motion of this Court dated May 13, 2013, the respondent was immediately suspended from the practice of law in the State of New York pursuant to 22 NYCRR 691.4(l)(1)(i); the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against the respondent, based upon a petition dated January 31, 2013; the respondent was directed to serve and file an answer to the petition within 20 days after service upon him of the decision and order on motion dated May 13, 2013; and the petition and any answer thereto were referred to the Honorable Lewis L. Douglass, as Special Referee, to hear and report. The petition contained two charges of professional misconduct predicated upon the respondent's failure to cooperate with the Grievance Committee. On May 20, 2013, the respondent was personally served with the decision and order on motion. However, he failed to serve and file an answer to the petition within 20 days, as directed.
On or about July 18, 2013, a notice of motion, inter alia, to adjudicate the respondent in default and supporting papers were served upon the respondent. In the interim, the Grievance Committee sought authorization to serve a supplemental petition dated June 26, 2013, upon the respondent. The supplemental petition contained five charges of professional misconduct alleging, inter alia, failure to communicate with a client; failure to keep a client reasonably informed about the status of her matter; failure to comply with a client's reasonable requests for information; and failure to cooperate with the Grievance Committee.
By decision and order on motion of this Court dated November 25, 2013, the Grievance Committee was authorized to serve the supplemental petition upon the respondent; the respondent was directed to serve and file an answer to the petition and the supplemental petition within 20 days of service upon him of the decision and order on motion dated November 25, 2013; [*2]and the issues raised by the supplemental petition were referred to the Honorable Lewis L. Douglass, as Special Referee, to hear and report, together with the issues previously referred to him in this matter. By the same order, the Grievance Committee's motion, inter alia, to adjudicate the respondent in default was denied, without prejudice to renew after the respondent's time to answer the petition, and the supplemental petition, had expired.
On or about December 6, 2013, a notice of supplemental petition and the supplemental petition, along with the decision and order on motion of this Court dated November 25, 2013, were served upon the respondent. To date, the respondent has failed to serve and file an answer to the petition or the supplemental petition as directed by this Court.
The Grievance Committee now moves to deem the charges against the respondent established, and to impose such discipline upon him as the Court deems appropriate, based upon his default. The respondent has neither opposed the Grievance Committee's motion, nor interposed any response thereto.
Accordingly, the Grievance Committee's motion is granted, the charges in the petition and the supplemental petition are deemed established and, effective immediately, the respondent is disbarred on default, and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and COHEN, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Neal Stuart Spector, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Neal Stuart Spector, shall continue to comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Neal Stuart Spector, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Neal Stuart Spector, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court